DETAILED ACTION
Response to Remarks
Applicant’s amendment of claim 10 overcomes the rejection under 35 USC 112(d).
Applicant's arguments filed 04/28/2022 regarding rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive.
In response to applicant’s argument that Qinghua teaches “a measurement is sent by AP to STA on a beam… in each direction, there is only one beam involved,” (Remarks pg. 9, argument regarding “receiving…” step) examiner respectfully disagrees.  At para. 15, Qinghua teaches “The AP 102 and/or HE STAs 104 may use one or both of MU-MIMO and OFDMA for any of the packets described herein. There may be more than one AP 102 that is part of an extended service set (ESS).” Further, at para. 19, Qinghua teaches “A HE packet may be configured to be transmitted over a number of spatial streams, which may be in accordance with MU-MIMO.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that some features upon which applicant relies (i.e., “Qinghua does not disclose anything with respect to transmission of the measurement packet on multiple beams in either direction and/ or beam selection,” see Remarks pg. 9, argument regarding “receiving…” step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Qinghua does not teach the measurement packet being sent via different beams (or paths) with the TOAs being measured across the different beams (Remarks pg. 9, argument regarding “determining, by the first node…” step), examiner respectfully disagrees. As discussed supra, Qinghua teaches at para. 19 “A HE packet may be configured to be transmitted over a number of spatial streams, which may be in accordance with MU-MIMO.” Further, Qinghua teaches at para. 37 “To derive the RTT, the time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that some features upon which applicant relies (i.e., TOA measurement for all packets arriving via all multipaths, see Remarks pg. 9, argument regarding “identifying…” step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of “a plurality of beams” in light of the specification may comprise any two beams received by the first node from a second node, e.g. two different beams received by STA/AP from AP/STA (as discussed supra, Qinghua teaches this, e.g., at para. 15 “The AP 102 and/or HE STAs 104 may use one or both of MU-MIMO and OFDMA for any of the packets described herein. There may be more than one AP 102 that is part of an extended service set (ESS),” at para. 19, “A HE packet may be configured to be transmitted over a number of spatial streams, which may be in accordance with MU-MIMO.”  Then, as taught by Qinghua at para. 58, “the first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).” In this way, the first multipaths above noise level are identified as first beams of interest for a positioning procedure based on the times of arrival of the plurality of beams. At para. 37, “In some embodiments that support the distance estimation of multiple STAs simultaneously, the AP (or STA) may first estimate the ToA of the sounding packet.”
In response to applicant’s argument that Qinghua does not teach a reference timing as recited in independent claim 1 and that TOA t2 has nothing to do with a beam-specific “reference timing” (see Remarks pg. 10, “determining a first reference timing…”), examiner respectfully disagrees. The instant application specification defines a reference timing at [0023] as “in one embodiment, the reference timing is the time of transmission of the positioning beacon, with the reference timing being offset from the time of arrival for the given beam by a given amount of time. The time of arrival of this positioning beacon at the second node is then used by the second node to estimate RTT.” Qinghua teaches this at para. 38, “(CSD), also known as circular shift diversity or cyclic delay diversity (CDD), onto symbols of the UL NDP in order to simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA… Introducing CSD into each UL NDP based on the ToA of the DL NDP at the same STA advantageously allows the AP and STA to assume a predetermined time interval between the ToA of the DL NDP and the ToD of the UL NDP… Based on the known predetermined time interval of the STA, and on the AP's own ToA and time of departure (ToD) information, the AP may calculate the RTT for each STA.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (specifically, claim 20) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12 and 15-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qinghua et al (WO 2018/080730 Al; hereinafter “Qinghua”).
 
Regarding claim 1,
	Qinghua teaches:
A method of operating a first node, comprising: 
receiving, at the first node from a second node, a plurality of beams; ([0037] – measurement packet exchanged between the AP and STA. Measurement packet corresponds to beam; Fig. 3 – teaches a plurality of packets being exchanged; Fig. 7 – AP corresponds to second node and STA corresponds to first node.)
determining, by the first node, a time of arrival of each beam of the plurality of beams; ([0037] – time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)
identifying, by the first node from the plurality of beams, one or more first beams of interest for a positioning procedure based on the times of arrival of the plurality of beams; ([0058] – The first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).)
determining a first reference timing based on the time of arrival for a given beam among the identified one or more first beams of interest; and ([0038] – simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA; [0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)
sending, by the first node to the second node, a positioning beacon in accordance with the first reference timing. ([0051] – encoding the UL NDPi to the AP using CSD based on time delay)

Regarding claim 2,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the positioning beacon is transmitted to facilitate calculation of a timing metric at the second node. ([0037] – To derive the RTT, the time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)

Regarding claim 3,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 2, wherein the timing metric is a round trip time (RTT) between the first and second nodes. ([0037] – Id.)

Regarding claim 4,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, further comprising: 
determining, by the first node, a received signal strength of each beam of the plurality of beams or a different plurality of beams; (Fig. 5; [0054] – 500 shows multipath magnitude in the vertical direction for the incoming DL NDP signal)
identifying, by the first node from the plurality of beams or the different plurality of beams, one or more second beams to be used in association with a data connection between the first and second nodes based on the determined received signal strengths; ([0054] – DL NDP peak 507 may correspond to a maximum multipath magnitude peak of the DL NDP signal in the time domain)
determining a second reference timing based on one or more times of arrival for the identified one or more second beams; (Fig. 6; [0059] – Each channel tap is represented by a peak (delta pulse) for the multipath of the DL NDP signal at a specific time delay value T. The strength and phase of the channel tap delta pulse or peak is represented by a complex number, and the magnitude of the peak is the multipath magnitude, as would be recognized by one skilled in the art. Having determined multiple such peaks in the multipath magnitude in the time domain, the time of arrival of the first multipath can be determined.)
and sending, by the first node to the second node, data over the data connection in accordance with the second reference timing. ([0060] – processing circuitry is to implement the logic to process a first packet from another device (such as AP 102 of Fig. l); and encode a second packet to the other device by applying cyclic shift delay (CSD) to symbols of the UL packet, the CSD being based on a time of arrival (ToA) of the DL packet at the device)

Regarding claim 5,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the identified one or more first beams of interest correspond to the beam or beams among the plurality of beams with an earliest time or times of arrival. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 6,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the given beam is the beam associated with an earliest time of arrival among the plurality of beams. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain) 

Regarding claim 7,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 6, wherein each of the plurality of beams is associated with a set of channel taps detected at the first node, and ([0059] – Each channel tap is represented by a peak (delta pulse) for the multipath of the DL NDP signal at a specific time delay value)
wherein the given beam corresponds to the beam among the plurality of beams with an earliest channel tap among its respective set of channel taps. ([0058] – The first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).)

Regarding claim 8,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, further comprising: sending, by the first node to the second node, a report indicating each of the identified one or more first beams of interest; ([0037] – time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)
receiving, at the first node from the second node in response to the report, an instruction to use the given beam to determine the first reference timing. ([0038] – simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA.)

Regarding claim 9,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the given beam is received over a shortest path from the first node to the second node. ([0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain; Because DL NDP peak 507 is the first received in the time domain, the beam took the shortest path available from the first node to the second node)

Regarding claim 11,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein at least one of the plurality of beams other than the given beam has a higher received signal strength at the first node relative to a received signal strength of the given beam. ([0054] – DL NDP peak 507 may correspond to a first multipath magnitude peak of the DL NDP signal above noise level in the time domain.  When given beam is chosen in this way, the first beam to arrive (corresponding to given beam) will be chosen regardless of the multipath magnitude of the rest of the plurality of beams (i.e. even if the rest of the plurality of beams have higher received signal strength).)

Regarding claim 12,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein each of the plurality of beams arrive at the first node at a different Angle of Arrival (AoA).
 ([0054] – DL NDP peak 507 may correspond to a maximum multipath magnitude peak of the DL NDP signal in the time domain, or, alternatively, to a first multipath magnitude peak of the DL NDP signal above noise level in the time domain; different AoAs caused by multipath propagation)

Regarding claim 15,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein each of the plurality of beams carries synchronization signals for the second node. ([0038] – embedding being effected using cyclic shift diversity (CSD), also known as circular shift diversity or cyclic delay diversity (CDD), onto symbols of the UL NDP in order to simulate a time delay in the same)

Regarding claim 16,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the first node is a user equipment (Example 7; [0081] – the uplink packet is part of an UL multi-user multiple-input multiple-output (MU-MIMO) packet,)and 
the second node is a base station or an antenna or an antenna array of the base station. ([0015] – AP 102 may be a base station)

Regarding claim 17,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, wherein the first node is a base station or an antenna or an antenna array of the base station and ([0015] – AP 102 may be a base station; [0024] – STA 200 or AP 200 (hereinafter STA/AP 200) such as any of HE STAs 104, or the AP or AP 102 of Fig. 1)
the second node is a user equipment. (Example 6; [0081] – downlink (DL) multi-user multiple-input multiple-output (MU-MIMO) packet from an access point (AP))

Regarding claim 18,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The method of claim 1, further comprising: receiving, from the second node, information indicative of a timing offset for the first reference timing, wherein the first reference timing corresponds to a time at which the first node transmits the positioning beacon, and wherein the first reference timing is offset from the time of arrival for the given beam by the timing offset. ([0051] – Embodiments contemplate estimating the ToA of the DL NDP at ST Ai, determining a time delay Ti between the FFT clock boundary of the DL NDP at STAi and the ToA of the DL NDP at STAi with respect to the FFT clock boundary, and encoding the UL NDPi to the AP using CSD based on time delay Ti.)

19. The method of claim 18, wherein the received information indicates the timing offset via an express indication of a number of OFDM symbol durations, ([0052] – Regarding FFT boundaries, the OFDM symbol e.g. the High Efficiency (HE) Long Training Field (LTF) symbol for the channel sounding includes a signal in an FFT window and a cyclic prefix) or wherein the received information indicates the timing offset implicitly via an indication of a configuration from which the first node derives the timing offset. ([0053] – time delay T estimated by STAi for that particular STA depending on the ToA of each DL NDP to that STAi.)

Regarding claim 20,
	Qinghua teaches:
A first node, comprising: 
means for receiving, from a second node, a plurality of beams; ([0037] – measurement packet exchanged between the AP and STA)
means for determining a time of arrival of each beam of the plurality of beams; ([0037] – time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)
means for identifying, from the plurality of beams, one or more first beams of interest for a positioning procedure based on the times of arrival of the plurality of beams; ([0058] – The first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).)
means for determining a first reference timing based on the time of arrival for a given beam among the identified one or more first beams of interest; and ([0038] – simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA; [0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)
means for sending, to the second node, a positioning beacon in accordance with the first reference timing. ([0051] – encoding the UL NDPi to the AP using CSD based on time delay)

Regarding claim 21,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 20, wherein the identified one or more first beams of interest correspond to the beam or beams among the plurality of beams with an earliest time or times of arrival. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 22,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 20, wherein the given beam is the beam associated with an earliest time of arrival among the plurality of beams. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 23,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 20, wherein the given beam is received over a shortest path from the first node to the second node. ([0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain; Because DL NDP peak 507 is the first received in the time domain, the beam took the shortest path available from the first node to the second node)

Regarding claim 24,
	Qinghua teaches:
A first node, comprising: 
a memory; (Fig. 2, element 208, 212) and 
at least one processor (Fig. 2, elements 214, 209, 206; [00] – ) coupled to the memory and a communications interface, (Fig. 2, front-end module 210) 
the at least one processor configured to: 
receive, from a second node, a plurality of beams; ([0037] – measurement packet exchanged between the AP and STA)
determine a time of arrival of each beam of the plurality of beams; ([0037] – time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)
identify, from the plurality of beams, one or more first beams of interest for a positioning procedure based on the times of arrival of the plurality of beams; ([0058] – The first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).)
determine a first reference timing based on the time of arrival for a given beam among the identified one or more first beams of interest; and ([0038] – simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA; [0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)
send, to the second node, a positioning beacon in accordance with the first reference timing. ([0051] – encoding the UL NDPi to the AP using CSD based on time delay)

Regarding claim 25,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 24, wherein the identified one or more first beams of interest correspond to the beam or beams among the plurality of beams with an earliest time or times of arrival. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 26,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 24, wherein the given beam is the beam associated with an earliest time of arrival among the plurality of beams. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 27,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 24, wherein the given beam is received over a shortest path from the first node to the second node. ([0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain; Because DL NDP peak 507 is the first received in the time domain, the beam took the shortest path available from the first node to the second node)

Regarding claim 28,
	Qinghua teaches:
A non-transitory computer-readable medium containing instructions stored thereon, which, when executed by a first node, cause the first node to perform operations, the instructions comprising: (Example 13; [0088] – computer-readable nontransitory storage media comprising computer-executable instructions) 
at least one instruction configured to cause the first node to receive, from a second node, a plurality of beams; ([0037] – measurement packet exchanged between the AP and STA)
at least one instruction configured to cause the first node to determine a time of arrival of each beam of the plurality of beams; ([0037] – time of arrival (ToA) of each sounding/measurement packet needs to be estimated, known and/or shared between the sender and the receiver of the measurement packet)
at least one instruction configured to cause the first node to identify, from the plurality of beams, one or more first beams of interest for a positioning procedure based on the times of arrival of the plurality of beams; ([0058] – The first multipath above noise level would be identified as the first channel arrival and the delay associated with the first channel arrival would be the time of arrival (ToA).)
 at least one instruction configured to cause the first node to determine a first reference timing based on the time of arrival for a given beam among the identified one or more first beams of interest; and ([0038] – simulate a time delay in the same, the time delay being based on the DL NDP's ToA at the STA; [0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)
at least one instruction configured to cause the first node to send, to the second node, a positioning beacon in accordance with the first reference timing. ([0051] – encoding the UL NDPi to the AP using CSD based on time delay)

Regarding claim 29,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 28, wherein the identified one or more first beams of interest correspond to the beam or beams among the plurality of beams with an earliest time or times of arrival, and/or wherein the given beam is the beam associated with an earliest time of arrival among the plurality of beams. ([0054] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain)

Regarding claim 30,
	Qinghua teaches the invention as claimed and discussed above.
	Qinghua further teaches:
The first node of claim 28, wherein the given beam is received over a shortest path from the first node to the second node. ([0058] – DL NDP peak 507 may correspond to… a first multipath magnitude peak of the DL NDP signal above noise level in the time domain; Because DL NDP peak 507 is the first received in the time domain, the beam took the shortest path available from the first node to the second node)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qinghua.
Regarding claim 10,
	Qinghua teaches the invention as claimed and discussed above:
Qinghua does not explicitly teach:
wherein the shortest path corresponds to a non-LOS (NLOS) path. 

A modification of Qinghua to use a shortest path corresponding to an NLOS path would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case one path must be the shortest path; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case all paths are either LOS or NLOS; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, in the event that there is no available LOS path, the shortest path must be NLOS; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
	Qinghua teaches the invention as claimed and discussed above.
	
Qinghua does not explicitly teach:
The method of claim 1, wherein the first node receives the plurality of beams on an extremely high frequency (EHF) band.

A modification of the combination of Qinghua to use an EHF band would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a carrier frequency within IEEE 802.11 standards (see Qinghua [0002]); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, relevant bands are the WLAN Frequency Bands in the IEEE 802.11 family (see Qinghua [0037]); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
	Qinghua teaches the invention as claimed and discussed above.
	
Qinghua does not explicitly teach:
The method of claim 13, wherein the EHF band comprises a millimeter wave (mmW) frequency band.

A modification of the combination of Qinghua to use an EHF band would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a carrier frequency within IEEE 802.11 standards (see Qinghua [0002]); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, relevant bands are the WLAN Frequency Bands in the IEEE 802.11 family (see Qinghua [0037]); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0282112 Al teaches receiving a plurality of signals transmitted between each of a respective plurality of reference stations of a known position and the object. The method further comprises processing the received signals using a matrix featuring a characteristic power delay profile and a characteristic signal waveform to provide a processed signal, and calculating a direct estimate of the position of the object based, at least in part, on the processed signals.
US 20160360370 A1 teaches positioning with ambiguous wireless cells using Observed Time Difference of Arrival (OTDOA) measurements. The determination of the measured radio source for an ambiguous cell may be used to improve a location estimate for a user equipment (UE).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIANA CROSS/
Examiner, Art Unit 3648                                                                                                                                                                                   
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648